Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 1 of 17        PageID #: 8433




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


  UNITED STATES OF AMERICA,                   CR NO. 17-00101-1 LEK

                     Plaintiff,               ORDER DENYING DEFENDANT
                                              ANTHONY T. WILLIAMS’
                                              EXPEDITED EMERGENCY
        vs.                                   MOTION FOR IMMEDIATE
                                              RELEASE DUE TO THE
  ANTHONY T. WILLIAMS,                        CORONAVIRUS PANDEMIC

                     Defendant.



         ORDER DENYING DEFENDANT ANTHONY T. WILLIAMS’
          EXPEDITED EMERGENCY MOTION FOR IMMEDIATE
           RELEASE DUE TO THE CORONAVIRUS PANDEMIC

              Many aspects of the criminal justice system have been affected by the

 public health emergency brought on by the coronavirus disease 2019 (COVID-19

 emergency). The COVID-19 emergency poses many, rapidly developing

 challenges to the day-to-day operations of federal court. Through this Court’s

 general orders related to the COVID-19 emergency, our district has sought to

 maintain a safe environment for court personnel, attorneys, law enforcement,

 parties and the public. The Court also may have to reevaluate some of its earlier

 decisions considering defendants’ health and safety.




                                          1
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 2 of 17             PageID #: 8434




              Further, the Court must continue to protect the fundamental rights

 afforded to defendants under the Federal Rules of Criminal Procedure and the

 United States Constitution during this pandemic. The COVID-19 emergency

 presents issues that affect fundamental tenets of criminal procedure including the

 defendant’s right to be present for hearings, right to presentment of his charges

 before a Grand Jury, right to a speedy trial, and the right to a trial before a jury of

 his peers. The Court’s ability to conduct the most basic hearings in criminal cases

 is more difficult. The COVID-19 emergency frustrates attorney-client

 communications for many defendants who are incarcerated or detained. And, at

 issue in this Order, the COVID-19 emergency bears on the Court’s consideration,

 and reconsideration, of whether a defendant should be released instead of detained

 pending trial.

              Defendant filed his Expedited Emergency Motion for Immediate

 Release Due to the Coronavirus Pandemic on March 27, 2020 (Motion). See

 Motion, ECF No. 957. The Government filed its Opposition on April 3, 2020

 (Govt. Opp.). See Govt. Opp., ECF No. 967. The Court finds that a hearing is not

 required for Defendant’s Motion. The Court decides this matter without a hearing,

 due in part to some of the challenges posed by the COVID-19 emergency and

 pursuant to 7.1(c) of the Local Rules of Practice of the United States District Court




                                            2
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 3 of 17            PageID #: 8435




 for the District of Hawaii (Local Rules), as incorporated by Rule 12.3 of the

 Criminal Local Rules.

              In this Order, the Court will discuss:

              (i)     the factual and procedural background of the case;

              (ii)    its findings to “reopen” the prior detention determination under
                      Section 3142(f)(2) because the COVID-19 emergency presents
                      new and material information for the court to consider;

              (iii)   in the context of the COVID-19 emergency, Defendant’s
                      individual characteristics under the factors set forth in Title 18
                      United States Code Section 3142(g), such as, his “physical and
                      mental condition” and the “safety of any other person and the
                      community”;

              (iv)    the specific circumstances at the facility where Defendant is
                      currently detained, Federal Detention Center (FDC) Honolulu;

              (v)     the viability of Defendant’s proposed conditions of release,
                      including during the COVID-19 emergency; and

              (vi)    in the alternative, whether a “compelling reason” exists for
                      “temporary release” under Section 3142(i).

              As set forth below, the Court has carefully considered all prior reports

 prepared by U.S. Pretrial Services (USPTS), the submissions from counsel, the

 declaration from Associate Warden AnneElizabeth W. Card at FDC Honolulu (see

 ECF No. 967-5), and publicly-available information about the Federal Bureau of

 Prisons (BOP) and the COVID-19 emergency. Upon revisiting its prior detention

 determination in the context of the COVID-19 emergency, the Court finds that

 there remains no condition or combination of conditions that will reasonably assure
                                            3
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 4 of 17          PageID #: 8436




 Defendant’s presence at future proceedings or the safety of other persons and the

 community. In the alternative, considering “temporary release” under Section

 3142(i), the Court finds no compelling reason related to the COVID-19 emergency.

 Based on Defendant’s individual characteristics, the specific circumstances of his

 post-conviction detention at FDC Honolulu, and the impracticability of any

 conditions of release for him, the Court DENIES Defendant’s Motion.

                                    BACKGROUND

              On February 15, 2017, Defendant Anthony T. Williams was first

 indicted by the grand jury. See ECF No. 1. The allegations in the Indictment

 included several charges for wire fraud and mail fraud. See id. Defendant

 represented himself at trial and the Court appointed a stand-by counsel. On March

 3, 2020, a jury found Defendant guilty of 32 counts of wire fraud and mail fraud

 and he awaits sentencing before the district court. See ECF No. 946.

              On September 25, 2017, Defendant made his initial appearance in

 court and the Government filed a motion to detain. See ECF Nos. 30, 32. On

 September 29, 2017, the Court held an initial detention hearing before the

 magistrate judge. At the initial detention hearing, the Court learned that Defendant

 was initially arrested by the State of Florida, was tried and convicted of felony

 offenses, and is currently serving a term of imprisonment of fifteen years. See

 Govt. Opp., ECF No. 967 at 5. The Court expressly relied on this information in


                                           4
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 5 of 17         PageID #: 8437




 making its detention determination. See id. at 5-6. Taking judicial notice of the

 USPTS Report and considering the arguments of counsel and Defendant, the Court

 ultimately found that there is no condition or combination of conditions of release

 that “will reasonably assure the appearance of … [Defendant] and the safety of any

 other person and the community” and ordered Defendant detained. ECF No. 35;

 see also 18 U.S.C. § 3142(e)(1).

              Defendant has filed motions requesting release on three prior

 occasions. First, on March 7, 2018, Defendant filed a motion seeking pretrial

 release. See ECF No. 133. The Court held a hearing on April 16, 2018 and denied

 the Motion as no circumstances changed since the Court’s initial order of

 detention. See ECF No. 214.

              Second, on June 1, 2019, Defendant filed another motion seeking

 pretrial release. See ECF No. 492. The Court took the motion under submission

 as a non-hearing motion. See ECF No. 505. The Court denied the motion because

 defendant did not provide a document showing any change in his custody status

 with the State of Florida, where he is serving a sentence. See ECF No. 536.

              Finally, on July 22, 2019 Defendant filed a third motion demanding

 release from custody. See ECF No. 524. The Court denied this Motion too due to

 lack of changed circumstances including any information about Defendant’s




                                          5
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 6 of 17         PageID #: 8438




 custody status with the State of Florida. See ECF No. 531. All three of his prior

 motions for pretrial release predated Defendant’s jury trial on March 3, 2020.

              Defendant filed the instant Motion, his fourth motion requesting the

 Court to revisit its detention determination, on March 27, 2020 after he was found

 guilty on all counts in the Indictment.

                           THE COVID-19 EMERGENCY

              In response to the continuing spread of the virus and the escalation of

 the COVID-19 emergency, President Donald Trump declared a national

 emergency on March 13, 2020 and issued guidelines directing at-risk individuals to

 stay home and away from other people, work from home to the extent possible,

 avoid discretionary travel, and avoid gatherings in groups of more than ten people.

 See The White House, Proclamation on Declaring a National Emergency

 Concerning the Novel Coronavirus Disease (COVID-19) Outbreak, dated March

 13, 2020. Governor David Ige thereafter issued a statewide emergency

 proclamation for the State of Hawaii including a stay-at-home order and a

 mandatory 14-day quarantine for all visitors and returning residents. See Office of

 the Governor, State of Hawaii, Third Supplementary Proclamation, dated March

 23, 2020. This Court too issued successive general orders related to the COVID-

 19 emergency in order to maintain a safe environment for court personnel,




                                           6
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 7 of 17         PageID #: 8439




 attorneys, law enforcement, and the public. See General Order, In Re: District of

 Hawaii Response to COVID-19 Emergency, dated March 23, 2020.

              The Centers for Disease Control and Prevention (CDC) and other

 public health authorities advised the American people to take precautions to reduce

 the possibility of exposure to the COVID-19 virus and to slow the spread of the

 disease. These precautions are especially important for people who have a higher

 health risk should they contract the disease, such as people with underlying health

 conditions, older adults, and people with asthma. See Centers for Disease Control

 and Prevention, Are You at Higher Risk for Severe Illness?,

 https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-

 complications.html (last visited March 27, 2020). Because there is evidence

 indicating that COVID-19 is spread by persons who are asymptomatic, leaders

 have urged everyone to practice social distancing, work from home, and stay at

 home.

              In the Motion, Defendant recounts the national concerns about the

 COVID-19 emergency risks associated with prisons and detention facilities. See

 Motion, ECF No. 957. Prisons and detention facilities present unique challenges

 due to concerns about overcrowding and the ability to quarantine and isolate sick

 people working and housed at a facility. Overcrowding and other circumstances

 within a facility may also frustrate a person’s ability to follow CDC guidelines like


                                           7
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 8 of 17          PageID #: 8440




 washing hands regularly and practicing social distancing. It is important to note, as

 evidenced by the declaration from the Associate Warden Card from FDC Honolulu

 (ECF No. 967-5), that not all facilities are in the same circumstances and present

 the same risk to those housed there. See infra Section (B)(2).

                                    DISCUSSION

              The Bail Reform Act governs the detention of a defendant. See 18

 U.S.C. § 3142 (2006). The Act mandates the release of a person unless the court

 “finds that no condition or combination of conditions will reasonably assure the

 appearance of the person as required and the safety of any other person and the

 community.” Id. § 3142(e)(1). In determining whether conditions of release will

 reasonably assure the safety of any other person and the community, the Court

 must consider the information set out in Section 3142(g), that is: (1) the nature and

 circumstances of the offense charged; (2) the weight of the evidence against the

 person; (3) the history and characteristics of the person; and (4) the nature and

 seriousness of the danger to any person or the community that would be posed by

 the person's release. See id. § 3142(g)(1)-(4).

       Further, because Defendant was found guilty and is awaiting sentencing, the

 standards set forth in 18 U.S.C. § 3143 apply here. Pursuant to Section 3143(a),

 once Defendant was found guilty of an offense and is awaiting imposition of a

 sentence he shall be detained unless, a court finds by clear and convincing


                                           8
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 9 of 17           PageID #: 8441




 evidence that he is not likely to flee or poses a danger to the safety of another or

 the community if released. See 18 U.S.C. § 3143(a).

              A. Defendant is in the District of Hawaii on a Writ of Habeas
                 Corpus Prosequendum from the State of Florida

              Before his conviction in Hawaii, Defendant was serving a fifteen-year

 sentence in the State of Florida. See Govt. Opp., ECF No. 967 at 4. Defendant

 first appeared in the District of Hawaii on a writ of habeas corpus prosequendum

 from the State of Florida. See ECF No. 23. If the Court were inclined to consider

 pretrial release or temporary release based upon the COVID-19 emergency, which

 it is not, Defendant would transfer to a Florida State facility – a likely more

 crowded facility. See Govt. Opp., ECF No. 967 at 6.

              Because of the COVID-19 emergency and the risks of spreading the

 virus, the Court will not enter an order that merely transfers Defendant to the

 custody of another court system or agency during a pandemic. Put simply, now is

 not the time to transfer detainees to other facilities to interact more widely with

 other detainees and staff during the COVID-19 emergency. Accordingly, the

 Court finds that Defendant’s custody status, particularly in light of the COVID-19

 emergency, also favors continued detention.




                                            9
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 10 of 17            PageID #: 8442




              B. The Court “Reopens” its Detention Determination under
                 Section 3142(f)(2)

              Putting aside his custody status with the State of Florida, the Court

 construes Defendant’s Motion as a motion to reopen the detention hearing based

 upon new and material information under Section 3142(f)(2). See 18 U.S.C. §

 3142(f)(2). Section 3142(f)(2) provides that a detention “hearing may be reopened

 ... if the judicial officer finds that information exists that was not known to the

 movant at the time of the hearing and that has a material bearing on the issue of

 whether there are conditions of release that will reasonably assure the appearance

 of such person as required and the safety of any other person and the community.”

 See id. § 3142(f)(2). The Court finds that the COVID-19 emergency presents new

 information not previously available and the information is material to the

 detention determination that the Court must now reconsider. Accordingly,

 Defendant’s Motion is properly before the Court and this Court’s detention

 determination is REOPENED pursuant to Section 3142(f)(2).

              In revisiting its detention determination, the Court considers

 Defendant’s custody status with the State of Florida discussed above and the

 following information in the context of the COVID-19 emergency: (1) Defendant’s

 individual characteristics in the factors set forth in Section 3142(g); (2) the specific

 circumstances at FDC Honolulu, the facility where Defendant is detained; and (3)

 the viability of conditions of release for Defendant. While the Court considers all
                                            10
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 11 of 17           PageID #: 8443




 of the factors in Section 3142(g) in reopening its detention determination,

 including the “nature and circumstances of the offense” and “weight of the

 evidence”, the Court will not discuss those factors that are unaffected by the

 COVID-19 emergency. 18 U.S.C. § 3142(g)(1), (3).

                 1. Defendant’s Individual Characteristics

              Defendant argues that he is at risk of contracting COVID-19 while

 detained at FDC Honolulu. See Motion, ECF No. 957. Defendant’s age is not a

 factor and he has not indicated any other specific vulnerabilities to the virus,

 including any respiratory condition, or any other particularized health concerns

 while detained at FDC Honolulu or while under USPTS supervision. Defendant

 has presented no medical evidence, related or unrelated to the COVID-19

 emergency, that would affect the Court’s prior detention determinations.

 Defendant further argues that he should be released in order to assist his elderly

 clients and friends who need someone to bring them necessities and supplies. See

 Motion, ECF No. 957 at 2. The Court is unpersuaded. The Court finds that

 Defendant’s individual characteristics weigh in favor of continued detention.

                 2. The Specific Circumstances of Detention at FDC Honolulu

              The Court understands the challenges facing prisons and their ability

 to keep inmates and detainees safe from infectious disease. See Motion, ECF No.

 957. The COVID-19 emergency brings the challenge front and center. However,


                                           11
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 12 of 17         PageID #: 8444




 the BOP was quick to institute comprehensive measures to limit the spread of

 COVID-19 in its facilities. See Govt. Opp., ECF No. 967-5. Nationwide, new

 inmates and detainees at BOP are screened for symptoms and risks of exposure and

 they are quarantined if necessary. See id. ¶ 4. BOP has halted the movement of its

 inmates and detainees among its facilities, initiated enhanced and regular sanitizing

 procedures for common areas and instituted social distancing policies within its

 facilities. See id. ¶¶ 5-16.

              While Defendant argues that circumstances in prisons generally

 including other BOP facilities dictate his release but, as discussed below, most of

 his arguments do not apply to FDC Honolulu. Unlike the overcrowding at other

 facilities, FDC Honolulu is a low-capacity facility housing a total of 465 inmates. 1

 See Federal Bureau of Prisons, FDC Honolulu,

 https://www.bop.gov/locations/institutions/hon/ (last visited Mar. 24, 2020). Early

 in the COVID-19 emergency, FDC Honolulu curtailed outside visitors including

 attorneys and instituted mandatory quarantine policies for new detainees. See

 Govt. Opp., ECF No. 967-5 ¶ 4. FDC Honolulu has ramped up its own sanitation

 measures and has taken steps to ensure that the food preparation for inmates and



       1
          A recent news story relayed that a significant number of Hawaii state
 prisoners may be transferred to the FDC Honolulu. However, even with additional
 state prisoners, the number of people housed at FDC Honolulu remains well below
 the 700 or so beds available at the facility.
                                          12
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 13 of 17            PageID #: 8445




 staff meets cleanliness standards and that communication issues between inmates

 and counsel are addressed in a timely manner. See id. ¶¶ 6-15. FDC Honolulu has

 no reported cases. See Govt. Opp., ECF No. 967 at 9. Accordingly, the current

 circumstances at FDC Honolulu and within BOP facilities also weigh in favor of

 continued detention.

                  3. The Viability of Conditions of Release

               In the federal system, the Court regularly considers a wide range of

 possible release conditions, and combinations of conditions, in lieu of detention.

 The Court draws upon the expertise of officers from USPTS and arguments from

 defense counsel about viable conditions of release. 2 Conversely, without viable

 release conditions, it is difficult for the Court to make findings about a defendant’s

 risk of flight and potential danger to others and the community. The same is true

 for a motion to reopen the detention determination. And the need for viable release

 conditions does not go away during a public health emergency. In fact, a

 defendant could potentially pose a greater danger to others and the community if,

 during a pandemic, he were released without a stable home environment and other

 conditions like location monitoring or a suitable third-party custodian.

               Defendant requests to be released to the Island of Oahu where he

 would reside with a third-party custodian, his elderly clients. See ECF No. 957 at


       2
           The government generally has the burden of proof at a detention hearing.
                                           13
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 14 of 17          PageID #: 8446




 3. Again, even if this Court were to consider release, which it is not, then

 Defendant would have to answer to the State of Florida and his pending sentence

 there. The Court finds that his proposed released conditions are therefore not

 viable. The Court previously found that no condition or conditions of releases

 existed that would reasonable assure the safety of the community and nothing has

 changed since he was ordered detained. Accordingly, the Court finds that there are

 no conditions of release that will reasonably assure his presence at future

 proceedings and the safety of other persons and the community, particularly during

 the COVID-19 emergency, and this too weighs in favor of continued detention.

              Taking into account the new and material information presented by

 the COVID-19 emergency, the Court finds that the factors set forth in Section

 3142(g) still weigh in favor of detention. Under Section 3143, the Court therefore

 finds that Defendant shall be detained because the Court cannot find by clear and

 convincing evidence that he is not likely to flee or poses a danger to the safety of

 another or the community if released.

              C. The Court Finds No “Compelling Reason” Exists for
                 Temporary Release Under Section 3142(i)

               The Court construes Defendant’s request for compassionate release

 as a request for temporary release of a person in custody for a "compelling reason."

 See 18 U.S.C. § 3142(i). Defendant bears the burden to show that temporary

 release is necessary under this provision. See United States v. Dupree, 833 F.
                                           14
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 15 of 17          PageID #: 8447




 Supp. 2d 241, 246 (E.D.N.Y. 2011). Release under Section 3142(i) is intended for

 “extraordinary circumstances.” See United States v. Rebollo-Andino, 312 Fed.

 Appx. 346, 348 (1st Cir. 2009). As discussed above, the Court finds that continued

 detention is warranted under Sections 3142(e) and 3142(f)(2).

              The federal bail statute and caselaw are silent as to whether, or to

 what extent, a “compelling reason” under Section 3142(i) relates to the court’s

 findings of risk of flight and danger to the community. The federal bail statute and

 caselaw are similarly silent as to whether a “compelling reason” under Section

 3142(i) should be weighed against the factors set out in Section 3142(g), prior

 violations of release conditions, and other information that the court may consider.

 A plain reading of Section 3142(i) suggests that “compelling reasons” may support

 temporary release irrespective of the court’s determinations on flight and

 dangerousness. For purposes of the Motion, the Court will consider, standing on

 its own, whether information related to the COVID-19 emergency may serve as a

 “compelling reason” to support temporary release for the defendant.

              Here, Defendant contends that the COVID-19 emergency creates a

 heightened risk of contracting an infectious disease and that his elderly clients need

 his assistance therefore he should be granted release. See ECF No. 957. The

 Court disagrees. Defendant’s speculation about an increased risk within FDC

 Honolulu is not extraordinary nor compelling. As stated above, the conditions at


                                          15
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 16 of 17            PageID #: 8448




 FDC Honolulu may be better controlled and contained than elsewhere in the

 community. Defendant’s speculative assessment of risk does not currently warrant

 his temporary release. Furthermore, Defendant could potentially expose his

 elderly clients to the virus if he were released during a pandemic.

              Accordingly, the Court finds that no compelling reason currently

 exists to grant Defendant temporary release under Section 3142(i).

              D. Defendant’s Other Constitutional Arguments Are Without
                 Merit

              Defendant argues that his pretrial detention violates the Due Process

 Clause of the Fifth and Fourteenth Amendments and the Eighth Amendment’s

 prohibition of cruel and unusual punishment. These arguments too lack merit.

               The Bail Reform Act affords detainees certain procedural rights

 including the right to request counsel, to testify, to present witnesses, to proffer

 evidence, and to cross-examine other witnesses. See 18 U.S.C. § 3142. The Act

 also specifies the standard of proof and the factors the Court must consider in

 making a detention determination. See id. at §§ 3143 and 3142(g). Accordingly,

 because of the Act's legitimate and compelling regulatory purpose and its

 procedural protections, the Act is constitutional and does not violate any detainee’s

 rights to due process. See United States v. Salerno, 481 U.S. 739, 739 (1987).

              Similarly, the Act does not violate the Eighth Amendment. If

 detention is “reasonably related to a legitimate governmental objective, it does not,
                                            16
Case 1:17-cr-00101-LEK Document 972 Filed 04/15/20 Page 17 of 17         PageID #: 8449




 without more, amount to ‘punishment.’” Bell v. Wolfish, 441 U.S. 520, 539

 (1979). In the Court’s previous detention determinations, it found that Defendant’s

 detention serves the legitimate objectives of protecting the safety for other persons

 and the community and ensuring his presence at future proceedings. Defendant’s

 pretrial detention is not amount to punishment and, thus, cannot constitute cruel

 and unusual punishment under the Eighth Amendment.

              Accordingly, the Court finds Defendant’s contention that his pretrial

 detention amounts to constitutional violations lacks merit and Defendant’s Motion

 is DENIED.

                                   CONCLUSION

              For the reasons set forth above, Defendant’s Motion to Reopen

 Detention Hearing is DENIED.

              IT IS SO ORDERED.

              DATED AT HONOLULU, HAWAII, APRIL 14, 2020.




 U.S.A. v. Williams; CR 17-00101-1 LEK; Order Denying Defendant Anthony
 T. Williams’ Expedited Emergency Motion for Immediate Release Due to the
 Coronavirus Pandemic


                                          17
